Citation Nr: 0502405	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-07 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and friend


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1969 to 
February 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In November 2003, the testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record. 

The current appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  


REMAND

In the substantive appeal, the veteran raised the issue of a 
total disability rating based on individual unemployability 
(TDIU), which is inextricably intertwined with the current 
claim for increase.  

At the hearing in November 2003, the veteran testified that, 
since his last VA examination, he has been receiving 
treatment for PTSD and PTSD has gotten worse. 

In light of the above, the Board determines that additional 
evidentiary development is needed and the case is REMANDED 
for the following action:

1.  At this stage of the appeal, notify the 
veteran that to substantiate the claim he 
should submit evidence that PTSD has increased 
in severity and PTSD prevents him for securing 
or following substantially gainful employment. 

2.  Obtain the records of A.G., M.D., 792 
Main Street, Melrose, Massachusetts.

3.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of service-connected 
PTSD.  The claims folder must be made 
available for the examiner's review.  The 
examiner is asked to express an opinion as 
to whether the veteran is able to secure 
or maintain substantially gainful 
employment, considering only PTSD. 

4.  After the above development, 
adjudicate the claim for increase and the 
TDIU claim, considering an extraschedular 
rating.  If any benefit sought on appeal 
is denied, prepare a supplemental 
statement of the case and return the case 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


